Plaintiff in error, Millard Gentry, was tried, convicted, and sentenced to serve a term of five years' imprisonment in the penitentiary upon an information jointly charging him and one Johnnie Cogle with the theft of a Cadillac automobile of the value of $3,600, the personal property of A.L. Farmer. On October 13, 1919, judgment was rendered. The appeal was taken by filing in this court on April 10, 1920, a petition in error with case-made.
No brief has been filed, and no appearance made on behalf of plaintiff in error in this court. When the case was called for final submission it was submitted on the record, and we have nothing before us but the petition in error and case-made.
The errors assigned are that the verdict is contrary to law and to the evidence, and that the court erred in admitting certain testimony over the objection of the defendant, and erred in refusing to admit certain testimony offered by the defendant. The case is a companion case to that of Cogle v. State,19 Okla. Crim. 100, 201 P. 530. The errors assigned based upon the exceptions taken to rulings of the court upon evidence offered and rejected are without merit, and we find that the evidence sustains the verdict and judgment of conviction.
Having discovered no error which will warrant a reversal, the judgment of the district court of Tulsa county is affirmed.
MATSON and BESSEY, JJ., concur. *Page 104